Citation Nr: 1003252	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in September 2009.  

The Veteran has previously perfected appeals of the denials 
of increased ratings for his service-connected left and right 
knee disabilities.  The Veteran withdrew these claims from 
appellate consideration at the time of the September 2009 
videoconference hearing.  The issues of entitlement to 
increased ratings for the left and right knee disabilities 
are no longer on appeal.  


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for tinnitus; the Veteran was notified thereof and of his 
appellate rights, but did not appeal the denial which became 
final.

2.  The evidence received since the March 2003 rating 
decision which denied service connection for tinnitus is 
either duplicative of evidence previously submitted or the 
evidence, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  None of the evidence received subsequent to the March 203 
rating decision is new and material, and the claim for 
service connection for tinnitus has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations for the disability adjudicated by this decision 
via the discussions in April 2006 and August 2009 VCAA 
letters.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the April 2006 and August 2009 VCAA 
letters and he was also provided with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the same 
letters.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was provided with 
notification which complies with Kent via the April 2006 VCAA 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The Veteran has not been afforded a VA examination in 
connection with this claim.  As set forth below, however, the 
claim is not being reopened as the Board has determined that 
new and material evidence has not been received to reopen the 
claim.  Thus, no examination is necessary.  See 38 C.F.R. 
§3.159(c)(4)(C)(iii) (providing that the duty to provide a VA 
medical examination applies only if new and material evidence 
is presented or secured).

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal which is adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

Analysis

In November 2002, the Veteran submitted a claim of 
entitlement to service connection, in pertinent part, for 
tinnitus.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In March 2003 the RO denied service connection for tinnitus.  
The pertinent evidence of record at the time of the March 
2003 rating decision was the service treatment records.  
These were silent as to complaints of, diagnosis of or 
treatment for tinnitus.  The RO denied the claim finding that 
tinnitus neither was incurred in nor aggravated by military 
service.  The Veteran was informed of the denial of service 
connection for tinnitus and of his procedural and appellate 
rights via correspondence dated in March 2003.  He did not 
appeal the denial of service connection for tinnitus and the 
March 2003 denial became final.  38 U.S.C.A. 7105(c).

In April 2006, the Veteran submitted a request to reopen the 
claim of entitlement to service connection for tinnitus.  

In general, unappealed RO and Board decisions are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 
12 Vet. App. 22 (1998). 

The definition of "new and material evidence" is set forth in 
38 C.F.R. § 3.156(a).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992)

The pertinent evidence added to the record subsequent to the 
March 2003 rating decision consists of VA and private 
clinical records, the report of a VA examination and the 
Veteran's testimony at a September 2009 video conference 
hearing.  

The VA clinical records are not new and material.  They do 
not pertain to tinnitus at all.  

The report of a July 2006 VA audiological examination is new 
but not material.  It is new as it was not of record at the 
time of the March 2003 rating decision.  It is not material 
as it does not indicate that the Veteran currently has 
tinnitus which was incurred in or aggravated by his military 
service.  The Veteran reported that he first noticed tinnitus 
10 to 12 years prior.  It was constant in both ears.  He 
reported he had military noise exposure including combat.  
The examiner found that the Veteran's hearing loss did not 
meet the criteria for disability under VA regulations and 
that tinnitus must accompany a compensable level of hearing 
loss in order to exist (citing a treatise).  The examiner 
noted that the Veteran first reported tinnitus 10 to 12 years 
prior to the examination date which would have been in 1994, 
well after his release from active duty in February 1991.  
Based on this, it was the examiner's opinion that it is less 
likely than not that the reported tinnitus was related to 
military noise exposure.  This evidence actually weighs 
against the Veteran's claim as the examiner found there was 
no link between tinnitus and military service.  This evidence 
is not new and material.  

A private clinical record, dated in June 2008, includes an 
impression of subjective tinnitus.  Another record dated the 
same month includes the annotation that the Veteran reported 
constant ringing in his ears which had been present for years 
since the time he was in the military.  The diagnosis was 
tinnitus.  This evidence is new as it was not of record at 
the time of the prior final denial.  It is not material as it 
does not indicate that the Veteran currently has tinnitus 
which was due to active duty service.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, the Court 
has held that additional evidence, which consists of records 
of post-service treatment that do not indicate in any way 
that a condition is service connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Veteran testified before the undersigned in September 
2009 that he was exposed to acoustic trauma while on active 
duty.  At times, he did not wear hearing protection.  He 
testified that he always had intermittent ringing in his ears 
during military service beginning in the mid 1980's.  The 
ringing became ongoing and continuous approximately one year 
after discharge.  It was alleged that there were problems 
with audiological testing conducted at the Muskogee VA 
Medical Center.  The Board finds this evidence is not new and 
material.  The fact that the Veteran reported he had had 
tinnitus while on active duty was of record at the time of 
the prior final denial.  The allegation of improper testing 
does not negate the finding in the July 2006 VA examination 
report that tinnitus was not linked to active duty.  

The Board finds that the evidence added to the record 
subsequent to the March 2003 rating decision which denied 
service connection for tinnitus is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for tinnitus.  


ORDER

New and material evidence having not been received, the March 
2003 RO decision which denied entitlement to service 
connection for tinnitus, remains final; the appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


